VIN: 5774851
         Case 1:18-cr-10241-FDS Document 35-1 Filed 11/14/18 Page 1 of 1




To whom it may concern:

Five years ago, I met Joseph Kukstis on a social media platform after he randomly sent me a friend
request and flattering messages through the site’s messenger. Eventually Mr. Kukstis asked me to meet
up with him in person. I did because he was a mutual friend of a friend. Soon after meeting, we dated
for four months until the relationship came to a crashing end. I ended things and went to bed that night,
waking up in the morning to hundreds of texts and missed calls from various phone numbers calling me
terrible names such as “whore” and “fat” and threatening me if I didn’t take Joseph back. I contacted
Mr. Kukstis and asked if he had anything to do with the messages and he denied it.

As a result of this, I contacted the local authorities and because they could not trace the phone
numbers, they couldn’t help me beyond giving advice. Shortly after, I lost access to my personal
Facebook account and my close friend and sister did as well. Messages were being sent out to people I
knew, by my Facebook account though I did not have access. The harassment continued and I decided
not to put my life on hold and to give dating another try. I met someone on a dating app, when I showed
up to the date, Joseph’s car was nearby and he texted me telling me he fooled me. He stated that if I
wasn’t happy with him, I would never be happy with anyone else and he would make sure of it. The
texts and missed calls didn’t stop and I eventually had to change my phone number and delete my
Facebook. I had never felt so confused and betrayed in my life but also, lonely. I had wonderful friends
and family around me but my friends were getting tired of losing access to their social media accounts
and soon the text messages started on their phones. The people closest to me started to distance
themselves because of someone I dated for just four short months. My trust in people began to dwindle
and simple tasks such as leaving my house alone to run an errand, became a fearful experience because
I never knew when he was going to show up. I lived in fear. I decided shortly after to file a restraining
order, which was granted for one year.

As I sit here reflecting, five years after this crime happened to me, I am a different person than I was
then. I have a layer of anxiety that covers me and keeps me from trusting not just the men I choose to
date, but everyone; in fear this could happen again. I prefer not to be alone because I am worried that I
will be cornered in a bad situation and in the instance that Mr. Kukstis shows up, I would be anxious and
terrified to see him, even after all this time has passed. Unfortunately, as a result of Mr. Kukstis, I still
live in fear every single day that I could be harassed to the point of depression and suicidal thoughts like
I was five years ago. I have not had any desire to pursue a long-lasting relationship since I was twenty
years old and I’m not sure I will again. I see a therapist regularly and have been working hard for five
years to eliminate some of the negative thoughts and feelings tied to this crime, however I’m not sure I
will ever fully heal. I am fearful Mr. Kukstis will retaliate against me for coming forward and speaking
about this. Nevertheless, I know how important it is to share my experience and how this has impacted
my life in order to show the court the impact Mr. Kukstis has had on my life. Thank you for taking the
time to read about my experience.




____________________________________________
